Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2014

                                      No. 04-14-00439-CV

                          D&J ALEXANDER MANAGEMENT, LP,
                                     Appellant

                                                 v.

    Raymond S. DE LEON, II, Trustee of The Delfina & Josefina Alexander Family Trust,
                                       Appellees

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013-PBA-000133 L2
                           Honorable Jesus Garza, Judge Presiding

                                         ORDER
         Appellant, D&J Alexander Management, LP, filed a notice of appeal from the trial
court’s “Order Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and
Amended Motion for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco
Tamez), entered in trial cause number 2013-PBA-000133L2. In a separate mandamus
proceeding in this court, appellant/relator filed a petition for writ of mandamus seeking similar
relief from the same order, but entered in trial cause number 2008-PB7-000016-L2.

        On July 29, 2014, we abated this appeal for the purpose of resolving appellant/relator’s
petition for writ of mandamus in appellate cause number 04-14-00448-CV. On September 24,
2014, in the mandamus proceeding, this court issued an opinion in which a panel of this court
concluded the trial court lacked jurisdiction to enter orders obligating appellant/relator to pay ad
litem fees in trial cause number 2008-PB7-000016-L2. This opinion did not address the merits
of any challenge raised by appellant to any orders in trial cause number 2013-PBA-000133L2.

        It appears this court does not have jurisdiction to consider an appeal from the “Order
Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and Amended Motion
for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco Tamez), entered in
trial cause number 2013-PBA-000133L2. Accordingly, if appellant does not agree with this
court’s initial review of its jurisdiction, appellant is hereby ORDERED to show cause in writing
no later than October 6, 2014 why this appeal should not be dismissed for lack of jurisdiction. If
appellant does not respond by October 6, 2014, this appeal is subject to dismissal for lack of
jurisdiction.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court